UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-8105


DAVID HARRELL,

                 Petitioner - Appellant,

          v.

MILDRED L. RIVERA, Warden FCI Estill,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:07-cv-02710-DCN)


Submitted:   January 15, 2009               Decided:   January 26, 2009


Before MOTZ and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Harrell, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David       Harrell,     a    federal       prisoner,      appeals        the

district     court’s    order     accepting      the       recommendation     of     the

magistrate     judge   and    denying    relief       on    his   28 U.S.C.    §   2241

(2006)   petition.       We     have    reviewed      the    record   and     find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Harrell v. Rivera, No. 3:07-cv-02710-DCN

(D.S.C. Sept. 3, 2008).          We grant Harrell’s motion to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and     argument      would    not    aid   the   decisional

process.

                                                                              AFFIRMED




                                          2